Case 2:19-cv-12717-ES-CLW Document 31 Filed 08/16/21 Page 1 of 18 PageID: 301




Not for Publication

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


RICHARD GERBER et al.,

                      Plaintiffs,
                                                               Civil Action No. 19-12717 (ES) (CLW)
                      v.
                                                                                  OPINION
A&L PLASTICS CORPORATION, et al.,

                      Defendants.


SALAS, DISTRICT JUDGE

         Before the Court is the motion of plaintiffs Richard Gerber and Elaine Williams

(collectively, “Plaintiffs”) for default judgment against defendants A&L Plastics Corporation

(“A&L”), Schneider & Marquard, Inc., (“S&M”), and Michael O’Shea, Jr. (collectively,

“Defendants”) pursuant to Federal Rule of Civil Procedure 55(b)(2). (D.E. No. 29 (“Motion”)).

Having considered Plaintiffs’ submissions, the Court decides this matter without oral argument.

See Fed. R. Civ. P. 78(b). As set forth below, the Court DENIES the motion.

I.       BACKGROUND

         Plaintiff Richard Gerber was employed by Defendants as a maintenance mechanic from

March 1989 through on or about September 13, 2018. (D.E. No. 1-5 (“Amended Complaint” or

“Am. Compl.”) ¶¶ 1–2). 1 Plaintiff Elaine Williams performed various work for Defendants

(including as a machinist, a tool and die worker, an electronical discharge machine worker, and as

a quality control employee) from about August 1987 through on or about December 31, 2018. (Id.


1
          The Court pulls the relevant background facts from the Amended Complaint. The Court has also reviewed
Plaintiffs’ declarations in support of the Motion, which largely contain the same factual allegations contained in the
Amended Complaint. (D.E. Nos. 29-15 & 29-33).

                                                          1
Case 2:19-cv-12717-ES-CLW Document 31 Filed 08/16/21 Page 2 of 18 PageID: 302




¶¶ 4–5). Gerber was based out of A&L’s Newton, New Jersey facility, and Williams was based

out of S&M’s Newton, New Jersey facility. (Id. ¶¶ 3 & 6). According to the Amended Complaint,

defendants A&L and S&M were operated and managed as a common business entity, and they are

“alter egos of one another.” (Id. ¶ 25). Defendant Michael O’Shea is the alleged owner of both

properties, and at all relevant times was an owner, shareholder, and the highest-ranking officer of

both corporate defendants. (Id. ¶¶ 9 & 29–30). 2

         According to the Amended Complaint, in 2018, Defendants were pretending to withhold

money from Plaintiffs’ paychecks for health insurance and tax purposes but instead were keeping

the money for themselves. Specifically, with respect to Plaintiffs’ health insurance benefits,

Plaintiffs allege that Defendants were seemingly deducting payments for health insurance

premiums from Plaintiffs’ paychecks, and Plaintiffs thus believed that they had valid health

insurance coverage throughout their employment. (Id. ¶¶ 45–47). However, while Gerber was

still employed with Defendants (in or around March and April 2018), he used medical services;

after his separation from Defendants, Gerber received bills for those medical services and was

informed that his health insurance policy was retroactively terminated effective on or about March

4, 2018. (Id. ¶¶ 48–51). Plaintiffs allege that they received no explanation for why the retroactive


2
          Although not subject to the instant motion, there were other corporate and individual defendants involved in
this action when it was initiated. In addition to Defendants, Plaintiffs sued corporate entities American Ring and Tool
Company and Tapered Tool and Die, LLC, as well additional individuals Lisa Swencak, Michele Sheaffer, and
Christine Lamparelli. (Am. Compl. ¶¶ 7–43). Plaintiffs allege that American Ring and Tool and Tapered Tool and
Die acquired S&M in May 2018 (although, there is no mention of an acquisition of A&L) and therefore were Gerber’s
employers from the date of acquisition through the date of his separation. (Id. ¶ 11). In other words, Plaintiffs allege
that “[a]t all relevant times, A&L, S&M, American Ring and Tapered were joint employers of Plaintiff.” (Id. ¶ 21).
The additional individual defendants were allegedly, at all relevant times, owners and shareholders of S&M and A&L.
(Id. ¶¶ 39–41). In August 2019, Plaintiffs stipulated to the dismissal of these additional defendants from the action.
(D.E. Nos. 24–25).

          The allegations about merger and joint-employer status, if true, make it hard to understand why American
Ring and Tool and Tapered Tool and Die would appear in this action, while Defendants are in default. On the other
hand, if no merged entity exists and all defendants are not actually joint employers, then Plaintiffs’ allegations, which
seek to hold all Defendants liable for acts as joint employers, are problematic. Nevertheless, the Court addresses the
Motion as to the Defendants based on the allegations in the Amended Complaint, without speculation.

                                                           2
Case 2:19-cv-12717-ES-CLW Document 31 Filed 08/16/21 Page 3 of 18 PageID: 303




termination occurred. (Id. ¶ 52). According to Plaintiffs, Defendants pocketed Gerber’s premium

payments for their own benefit and to Gerber’s detriment. (Id. ¶ 58). There are no similar

allegations that Williams’s health insurance policy was retroactively terminated, although she too

alleges, without further elaboration, that her health insurance premiums were not used for their

intended purpose. (Id. ¶ 75; see also D.E. No. 29-33 ¶¶ 18–23). And Plaintiffs both allege that,

once their health insurance was terminated, they did not receive proper notice of termination. (Am.

Compl. ¶¶ 75 & 80).

       Regarding Plaintiffs’ tax withholdings, Plaintiffs allege that, despite assurances from

O’Shea that Defendants were paying the withholdings to the relevant taxing authorities,

“Defendants never actually paid some of the withheld monies to the state and federal authorities.”

(Id. ¶¶ 63–66). Again, Plaintiffs allege that Defendants instead pocketed the funds that they

claimed to be withholding for tax purposes. (Id. ¶ 66).

       Based on the foregoing conduct, Plaintiffs allege the following federal claims (Counts I to

III): (i) a violation of the Employment Retirement Income Security Act of 1974 (“ERISA”)

§ 502(a)(1)(B), codified at 29 U.S.C. § 1132(a)(1)(b) for failure to provide a notice and election

of coverage form and for using premium monies for unintended purposes; (ii) a violation of the

Congressional Omnibus Reconciliation Act, 29 U.S.C. § 1161 et seq. (“COBRA”) for Defendants’

failure to provide Plaintiffs with information about their rights under COBRA; and (iii) violation

of 26 U.S.C. § 7434 for the fraudulent filing of tax information returns. (Am. Compl. ¶¶ 73–88).

In addition, Plaintiffs bring a number of claims arising under state law, including claims for fraud,

quantum meruit, conversion, breach of the implied covenant of good faith and fair dealing,

negligent infliction of emotional distress, prima facie tort, and respondeat superior (Counts IV to




                                                 3
Case 2:19-cv-12717-ES-CLW Document 31 Filed 08/16/21 Page 4 of 18 PageID: 304




X). (Id. ¶¶ 89–124). And an additional claim is lodged against fictitious parties (Count XI). (Id.

¶¶ 125–128).

         Plaintiffs filed their original complaint in state court on April 2, 2019, and filed the

Amended Complaint on May 7, 2019. (D.E. No. 1 (“Notice of Removal”) ¶¶ 3–4). On May 20,

2019, the now-dismissed corporate defendants removed the case to this Court, based on the

presence of federal claims in the Amended Complaint. (See generally id.). 3 On June 27, 2019,

Plaintiffs filed a request for entry of default against Defendants, and the Clerk of Court entered

default on July 16, 2019. (D.E. Nos. 17 & 18). Shortly thereafter, on July 23, 2019, Plaintiffs

filed their first motion for default judgment. (D.E. No. 21). By Order dated January 23, 2020, the

Court denied Plaintiffs’ first motion for default judgment because Plaintiffs failed to adequately

address all of the factors necessary for the Court to determine whether it may grant default

judgment. (D.E. No. 28). Plaintiffs filed a second motion for default judgment on March 4, 2020.

(D.E. No. 29). Defendants have yet to appear in the action.

II.      LEGAL STANDARD

         “[E]ntry of a default judgment is left primarily to the discretion of the district court.” Hritz

v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir. 1984). However, it is preferable for cases to be

disposed of on the merits whenever practicable. Id. at 1181. A district court may enter default

judgment against a party who has failed to plead or otherwise respond to the action filed against

him. Fed. R. Civ. P. 55(b)(2). To obtain a default judgment, a plaintiff must first request entry of


3
          The Notice of Removal and a declaration attached thereto indicate that the removal was on consent of all
defendants who had been formally served in the state action. (Notice of Removal ¶ 11; D.E. No. 1-3 ¶ 5). It appears
that Defendants were not part of the group of defendants who were served in the state action, as they were served after
the removal on June 4, 2019. (D.E. Nos. 10, 12 & 13). In any event, any procedural challenge Defendants may have
had to the removal are non-jurisdictional and have been waived. Balazik v. Cty. of Dauphin, 44 F.3d 209, 213 (3d
Cir. 1995) (“Failure of all defendants to join is a ‘defect in removal procedure’ within the meaning of § 1447(c), but
is not deemed to be jurisdictional.”); Herbert v. Cty. of Essex, No. 21-12491, 2021 WL 2457649, at *1 (D.N.J. June
16, 2021) (“A motion to remand based on a defect in the removal procedure must be brought within 30 days of the
filing of the notice of removal, or the objection is waived.”).

                                                          4
Case 2:19-cv-12717-ES-CLW Document 31 Filed 08/16/21 Page 5 of 18 PageID: 305




default by the Clerk of Court. See Nationwide Mut. Ins. Co. v. Starlight Ballroom Dance Club,

Inc., 175 F. App’x 519, 521 n.1 (3d Cir. 2006). Once default judgment is entered, a plaintiff

seeking default judgment must then file a motion with the district court requesting relief.

         “Before entering default judgment, the Court must address the threshold issue of whether

it has personal jurisdiction and subject matter jurisdiction over the parties.” Prudential Ins. Co. of

Am. v. Bramlett, No. 08-0119, 2010 WL 2696459, at *1 (D.N.J. July 6, 2010). Then, “the Court

must determine (1) whether there is sufficient proof of service; (2) whether a sufficient cause of

action was stated; and (3) whether default judgment is proper.” Teamsters Health & Welfare Fund

of Phila. & Vicinity v. Dubin Paper Co., No. 11-7137, 2012 WL 3018062, at *2 (D.N.J. July 24,

2012) (internal citations omitted). To determine whether granting default judgment is proper, the

Court must consider “(1) whether the party subject to default has a meritorious defense, (2) the

prejudice suffered by the party seeking default, and (3) the culpability of the party subject to

default.” Doug Brady, Inc. v. N.J. Bldg. Laborers Statewide Funds, 250 F.R.D. 171, 177 (D.N.J.

2008).

         In making these determinations, “the factual allegations of the complaint, except those

relating to the amount of damages, will be taken as true.” DIRECTV, Inc. v. Pepe, 431 F.3d 162,

165 n.6 (3d Cir. 2005) (quoting Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990)).

“While the court may conduct a hearing to determine the damages amount, Fed. R. Civ. P. 55(b)(2),

a damages determination may be made without a hearing as long as the court ensures that there is

a basis for the damages specified in the default judgement.” Days Inns Worldwide, Inc. v. Panchal,

No. 15-1459, 2015 WL 5055318, at *2 (D.N.J. Aug. 25, 2015) (internal quotation marks and

alterations omitted).




                                                  5
Case 2:19-cv-12717-ES-CLW Document 31 Filed 08/16/21 Page 6 of 18 PageID: 306




III.     DISCUSSION

         A.       Subject Matter Jurisdiction

         The Court has federal question jurisdiction over Plaintiffs’ claims for violations of ERISA,

COBRA, and over their claim pursuant to 26 U.S.C. § 7434 (Counts I, II, and III) because those

claims arise under federal law. See 28 U.S.C. § 1331; (Am. Compl. ¶¶ 73–88). The Court has

supplemental jurisdiction over Plaintiffs’ remaining state-law claims. See 28 U.S.C. § 1367(a).

However, based on the Amended Complaint and Plaintiffs’ moving brief, it appears that the state-

law claims are pled in the alternative to the federal claims and will only proceed if the federal

claims fail. (D.E. No. 29-1 (“Mov. Br.”) at 4–6). Yet, if the federal claims fail (and are dismissed

as a result), then the Court would not be inclined to exercise supplemental jurisdiction over the

state-law claims. And if the federal claims succeed, then, as Plaintiffs state, they will have

recovered all of their damages and there is no additional recovery sought on the state claims. (Id.).

Under these circumstances, the Court treads lightly with respect to its jurisdiction over the state

law claims and begins its merits analysis with a substantive discussion of the federal claims.

Because, as discussed in part III.C. infra, those claims are insufficiently pled 4, the Court will give

Plaintiffs two options for proceeding—either with the filing of a proposed second amended

complaint or with the dismissal of the federal claims and remand to state court.

         B.       Personal Jurisdiction and Service of Process

         The Court also has personal jurisdiction over Defendants. The Court has general personal

jurisdiction over defendants A&L and S&M because they are corporations operating with their

principal places of business in New Jersey. (Am. Compl. ¶¶ 7–8); see Daimler AG v. Bauman,

571 U.S. 117, 137 (2014) (With respect to personal jurisdiction of a company, “the place of


4
         Although the Court does not substantively address Plaintiffs’ state law claims, the Court notes that pleading
issues similar to those addressed within this Opinion seem to permeate those claims as well.

                                                          6
Case 2:19-cv-12717-ES-CLW Document 31 Filed 08/16/21 Page 7 of 18 PageID: 307




incorporation and principal place of business are ‘paradig[m] . . . bases for general jurisdiction.’”)

(alteration in original). As to individual defendant Michael O’Shea, Plaintiffs state that that the

Court has general personal jurisdiction over him based on his residence in the state of New Jersey

(Mov. Br. at 1 & 2; Am. Compl. ¶ 28); however, Plaintiffs do not allege where O’Shea’s is

domiciled. See Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011) (“For

an individual, the paradigm forum for the exercise of general jurisdiction is the individual’s

domicile.”). There is, however, no challenge to the Court’s assertion of personal jurisdiction over

O’Shea, and there is no reason for the Court to question that O’Shea’s residence in New Jersey is

evidence of the fact that he is domiciled here. And in any event, there is an alternative basis for

the Court’s exercise of personal jurisdiction—as described below, O’Shea was personally served

with process within the state of New Jersey. Burnham v. Sup. Ct. of California, 495 U.S. 604, 625

(1990); Back2Health Chiropractic Ctr., LLC v. Sentinel Ins. Co., Ltd., No. 20-6717, 2021 WL

960875, at *4 (D.N.J. Mar. 15, 2021) (“Personal jurisdiction can also be obtained through . . . in-

state service on a defendant.”). 5

         Finally, the Court is satisfied that there is sufficient proof of service. Defendant O’Shea

was personally served on June 4, 2019. (D.E. No. 10); Fed. R. Civ. P. 4(e)(2)(A). Defendants

A&L and S&M were served via their registered agent—O’Shea—in accordance with Federal Rule

of Civil Procedure 4(h)(1)(B). (D.E. Nos. 12 & 13).

         C.       Sufficiency of the Pleading and Meritorious Defense

         Before granting default judgment, the Court must ensure that the plaintiff has stated a

sufficient cause of action. See Wallace v. Fed. Employees of U.S. Dist. Court, EDPA, 325 F. App’x


5
          Additionally, although Plaintiffs’ legal argument focuses on general jurisdiction, in their preliminary
statement, Plaintiffs seemingly make a case for specific jurisdiction, stating that the Court has jurisdiction because
“[t]he underlying events occurred in New Jersey and the harm to the Plaintiffs has been felt in New Jersey.” (Mov.
Br. at 1). This is another potential basis for personal jurisdiction.

                                                          7
Case 2:19-cv-12717-ES-CLW Document 31 Filed 08/16/21 Page 8 of 18 PageID: 308




96, 101 n.5 (3d Cir. 2009). The familiar Rule 12(b)(6) standard governs this determination. See

Mineo v. McEachern, No. 12-1950, 2014 WL 2197032, at *2 (D.N.J. May 27, 2014) (“A court

will deny a default judgment if the complaint fails to state a claim under Federal Rule of Civil

Procedure 12(b)(6).”). Typically, the issue of whether plaintiff has a legitimate cause of action

overlaps with the issue of whether the defendant has a meritorious defense. See Ramirez v.

Nacerima Indus., No. 10-1204, 2012 WL 3262466, at *1 (D.N.J. Aug. 8, 2012) (“[T]he Court finds

that Defendants have a meritorious defense: namely, Plaintiff has failed to state a claim upon which

relief can be granted.”). These considerations, the Court finds, warrant denying Plaintiffs’ Motion.

                  i.         Group Pleading Issues

         Preliminarily, the Court notes that group pleading issues permeate the Amended

Complaint. First, the Amended Complaint lacks specificity as to the precise claims of each

plaintiff. For instance, Plaintiffs often refer to “Plaintiff” in the singular, and it is not clear whether

Plaintiffs intend to reference one particular plaintiff (and if so, which one) or both. Moreover, the

majority of the factual allegations common to all counts seem to involve Gerber, but not Williams.

(See Am. Compl. ¶¶ 48–54, 57–59, 63 & 65). And even where there are specific factual allegations

relevant to Williams herself, there is no indication of how Williams was harmed by the alleged

conduct. (See id. ¶¶ 69–72 (alleging how “Plaintiffs” have been harmed but only citing to specific

ways Gerber was harmed)). 6

         The Amended Complaint similarly suffers from group pleading issues with respect to the

conduct and liability of each defendant. Plaintiffs allege all claims against all Defendants and



6
           In her declaration in support of the Motion, Williams claims to have experienced much of the same conduct
that is alleged more generally in the Amended Complaint. (See D.E. No. 29-33 ¶¶ 20–28). But a subsequent filing
cannot cure deficiencies in a complaint. Frederico v. Home Depot, 507 F.3d 188, 201–02 (3d Cir. 2007) (“We do not
consider after-the-fact allegations in determining the sufficiency of her complaint under Rules 9(b) and 12(b)(6).”).
And even if after-the-fact allegations could solve the group pleading issue as to Plaintiffs, the Amended Complaint is
insufficient for numerous other reasons discussed herein.

                                                          8
Case 2:19-cv-12717-ES-CLW Document 31 Filed 08/16/21 Page 9 of 18 PageID: 309




attribute the majority of the alleged conduct to “Defendants” generally, without explaining the

relevant conduct of each defendant. (See e.g., Am. Compl. ¶¶ 45–46, 57–62, 64, 67–69, 72, 75–

77, 80, 82–83 & 86–87). Instead, Plaintiffs seem to rely on their allegations of the various

relationships among Defendants—specifically that they are alter egos of one another, joint

employers of Plaintiffs, and that the corporate veil may be pierced in this case—to hold them all

liable. (Id. ¶¶ 25–27). But in the first instance, there are insufficient allegations as to which entity

or individual is primarily liable for the conduct underlying each claim. D’Addario v. Johnson &

Johnson, No. 19-15627, 2020 WL 3546750, at *6 (D.N.J. June 30, 2020) (“Plaintiffs’ Complaint

broadly alleges Defendants’ misconduct but fails to allege the conduct for which each defendant

is culpable.”). Thus it is difficult to even begin to assess other theories of liability. Even if the

Court could do so, the allegations in the Amended Complaint with respect to alter ego and

corporate veil piercing liability are insufficient.

                ii.       Alter Ego and Veil Piercing Allegations

        While alter ego liability typically must be established by clear and convincing evidence

and is “notoriously difficult” to prove, Pearson v. Component Tech. Corp., 247 F.3d 471, 485 (3d

Cir. 2001), at the default judgment stage “the determination of alter ego liability. . . depends only

on the allegations in the pleadings and does not require any fact finding at all,” Doctor’s Assoc.

Inc. v. Singh-Loodu, No. 13-3030, 2014 WL 4988389, at *3 (D.N.J. Oct. 6, 2014).

        Plaintiffs have not suggested what law governs the question whether alter-ego liability

applies and if the Court can pierce the corporate veil. Because Plaintiffs have brought suit under

both federal and state law, the Court outlines the requirements under Third Circuit and New Jersey

law. See Stone v. Winter Enterprises, P.C., No. 12-0465, 2012 WL 6155606, at *4 (D.N.J. Dec.

11, 2012).



                                                      9
Case 2:19-cv-12717-ES-CLW Document 31 Filed 08/16/21 Page 10 of 18 PageID: 310




        “[U]nder New Jersey law, courts may pierce the corporate veil either to make a

 corporation’s individual principals and their personal assets liable for the debts of the corporation

 or to make assets of the corporate entity available to satisfy the debts of a corporate insider so that

 the corporate entity and the individual will be considered one and the same.” Twin Cap. Partners,

 LLC v. Wickstrom, No. 20-2869, 2020 WL 6747026, at *4 (D.N.J. Nov. 17, 2020) (internal

 quotation marks and citations omitted). And in order to state a claim for piercing the corporate

 veil under New Jersey law, a plaintiff must show the following: “(1) one corporation is organized

 and operated as to make it a mere instrumentality of another corporation, and (2) the dominant

 corporation is using the subservient corporation to perpetrate fraud, to accomplish injustice, or to

 circumvent the law.” Bd. of Tr. of Teamsters Loc. 863 Pension Fund v. Foodtown, Inc., 296 F.3d

 164, 171 (3d Cir. 2002); see also Verni ex rel. Burstein v. Harry M. Stevens, Inc., 903 A.2d 475,

 498 (N.J. Super. Ct. App. Div. 2006).

        Furthermore, “the Third Circuit has fashioned a ‘Federal rule,’ which has been applied by

 judges in this District, for determining whether a corporation was functioning as an alter ego.”

 Travelers Prop. Cas. Co. of Am. v. Quickstuff, LLC., No. 14-6105, 2016 WL 7231605, at *9 (D.N.J.

 Dec. 14, 2016). The relevant factors for determining if a corporate entity is the alter ego of another

 include the following: whether the corporation has non-functioning corporate officers or directors;

 whether the corporation fails to observe corporate formalities; whether the corporation is merely a

 facade for the operations of the dominant shareholder or shareholders; whether the corporation is

 grossly undercapitalized for its purposes; whether the corporation fails to pay dividends; the

 absence of corporate records; and whether corporate funds are siphoned off by dominant

 shareholders. Avatar Bus. Connection, Inc. v. Uni-Marts, Inc., No. 04-1866, 2005 WL 3588482,

 at *10 & n.11 (D.N.J. Dec. 29, 2005) (citing U.S. v. Pisani, 646 F.2d 83, 88 (3d Cir.1981)).



                                                   10
Case 2:19-cv-12717-ES-CLW Document 31 Filed 08/16/21 Page 11 of 18 PageID: 311




          Of course, whether federal or state substantive law applies, Plaintiffs are subject to federal

 pleading standards, and “threadbare recitals of the elements of a cause of action, legal conclusions,

 and conclusory statements” are insufficient. City of Cambridge Ret. Sys. v. Altisource Asset Mgmt.

 Corp., 908 F.3d 872, 878–79 (3d Cir. 2018) (quoting James v. City of Wilkes-Barre, 700 F.3d 675,

 681 (3d Cir. 2012)). And “[a] plaintiff must affirmatively plead both the factors for alter-ego

 liability and the factual underpinnings supporting those factors with respect to each individual

 defendant.” Richmond v. Lumisol Elec. Ltd., No. 13-1944, 2014 WL 1405159, at *4 (D.N.J. Apr.

 10, 2014). 7

          The Amended Complaint fails in this regard. To start, Plaintiffs’ allegation that A&L and

 S&M are alter egos of one another is too conclusory. Plaintiffs allege that these two entities were

 operated and managed as a common business entity and failed to observe corporate formalities;

 however, these buzzwords are not supported by any factual allegations. 8 The same is true

 regarding Plaintiffs’ allegations pertaining to alter ego liability for O’Shea. (Am. Compl. ¶¶ 37–

 38). Plaintiffs largely recite certain factors relevant to the alter ego analysis; for example, they

 allege that O’Shea “failed to observe corporate formalities by comingling and intermingling

 funds.” (Id. ¶ 35). But the only particularized allegation relating to these recitations is that, at

 certain points during Plaintiffs’ employment, Plaintiffs were paid directly from O’Shea’s personal

 bank account rather than through payroll. (Id. ¶ 36). This allegation alone is insufficient. See

 Holzli v. DeLuca Enterprises, No. 11-6148, 2012 WL 983693, at *2 (D.N.J. Mar. 21, 2012)



 7
           In fact, the Third Circuit has held that “[w]hen a cause of action seeks to pierce the corporate veil on the basis
 of fraud, it is subject to Fed. R. Civ. P. 9(b).” Foodtown, 296 F.3d at 172 n.10. Here, it is not entirely clear what
 Plaintiffs’ theory of piercing the corporate veil is, but because the allegations in the Amended Complaint do not meet
 Rule 8’s pleading requirements, the Court does not address Rule 9(b).
 8
          It is also unclear which entity “dominated” the other. There are no allegations of any parent/subsidiary
 relationship, or that one entity owned the other.

                                                             11
Case 2:19-cv-12717-ES-CLW Document 31 Filed 08/16/21 Page 12 of 18 PageID: 312




 (“[A]side from Plaintiffs’ conclusory statements summarizing the legal elements of their veil

 piercing claim, no specific factual allegations in the [c]omplaint support a claim of

 either alter ego liability or pierce the corporate veil and impose liability upon the individual

 [d]efendant.”); Mark IV Transp. & Logistics, Inc. v. Lightning Logistics, LLC, No. 09-6480, 2012

 WL 4506470, at *7 (D.N.J. Sept. 28, 2012) (“None of [p]laintiff’s allegations rise to the level that

 would permit this Court to pierce the corporate veil and find that Evatt and Lightning

 were alter egos. . . . Plaintiff only attempts to allege that Evatt commingled funds and does not

 make allegations as to any of the other factors the Court must consider, such as a failure to observe

 corporate formalities, absence of corporate records or insolvency.”).

        Without sufficient allegations as to the conduct of each defendant and as to alter ego

 liability, it is not clear how the Court could hold any defendant liable for any of the asserted causes

 of action. Even if it could, the Court finds that, in addition to these general pleading deficiencies,

 Plaintiffs’ federal claims suffer from additional pleading deficiencies.

                iii.      Count I: ERISA

        In Count I, Plaintiffs allege a violation of ERISA. Specifically, Plaintiffs allege that they

 “should have been provided with notice and election of coverage form as required by [ERISA]

 § 502(a)(1)(B)” (codified at 29 U.S.C. § 1132(a)(1)(B)), and that Defendants “violated various

 provisions of ERISA[] by, among other things, not sending a COBRA notice and election of

 coverage form to Plaintiffs and not using premium monies for their intended purposes.” (Am.

 Compl. ¶¶ 74 & 75).

        It is unclear how Plaintiffs’ allegations fit within the only ERISA provision cited,

 § 502(a)(1)(B). Section 502(a)(1)(B) states that a civil action may be brought by a participant or

 beneficiary “to recover benefits due to him under the terms of his plan, to enforce his rights under


                                                   12
Case 2:19-cv-12717-ES-CLW Document 31 Filed 08/16/21 Page 13 of 18 PageID: 313




 the terms of the plan, or to clarify his rights to future benefits under the terms of the plan.”

 Plaintiffs do not tie their factual allegations about lack of notice, election of coverage forms and

 unintended use of premium monies to any particular benefits or rights due to them under the terms

 of their plan. In fact, it is not even clear that the plan at issue here is an ERISA-governed plan.

 See e.g., MedWell, LLC v. Cigna Corp., No. 20-10627, 2021 WL 2010582, at *6 (D.N.J. May 19,

 2021) (“[I]t is unclear from the face of the [a]mended [c]omplaint which or how many patients

 had ERISA-governed plans, a prerequisite to any ERISA preemption argument.”). Nor is it clear

 how this alleged conduct violated “various [other] provisions of ERISA,” and it is not this Court’s

 job to scour through ERISA to determine what type of ERISA claim Plaintiffs may be trying to

 assert. 9

             Additionally, as explained more generally supra, this claim suffers from group pleading

 issues with respect to the liability of each Defendant: it is not entirely clear how each Defendant

 is liable under ERISA. 10 See Section III.C.ii supra.

                    iv.       Count II: COBRA

             In Count II, Plaintiffs allege that they should have been provided with health-care benefits

 pursuant to COBRA, and that following Plaintiffs’ separation from employment, Defendants failed

 to provide Plaintiffs with information about their rights under COBRA, including the right to elect

 to continue health-care benefits through the employer. (Am. Compl. ¶¶ 79 & 80).



 9
          It could be that Plaintiffs’ claim regarding notice and election of coverage is duplicative of their claims
 brought in Count II under COBRA. Indeed, Plaintiffs’ brief seems to indicate overlap. (Mov. Br. at 3).
 10
          Alter ego liability aside, it is unclear which entity or entities employed each Plaintiff—a fact that may be
 relevant to any ERISA claim and to Plaintiffs’ other claims. Plaintiffs seem to allege that Gerber was employed by
 both A&L and S&M; however, each entity seems to have had different roles that could affect which claims are relevant
 to each Defendant. (Am. Compl. ¶¶ 22–23 (alleging that A&L issued Gerber’s pay checks and pay stubs and that
 S&M purchased Gerber’s health insurance benefits)). As to Williams, Plaintiffs seemingly only allege that S&M was
 her employer. (Id. ¶ 24). Plaintiffs also allege that all entities—including the dismissed defendants—were “joint
 employers” of Plaintiffs (id. ¶ 21), but there are insufficient facts supporting that assertion.

                                                         13
Case 2:19-cv-12717-ES-CLW Document 31 Filed 08/16/21 Page 14 of 18 PageID: 314




         “The COBRA amendments to [ERISA] provide employees with the option of continuing

 the insurance coverage they had under their employer’s policy in circumstances where they would

 lose coverage as a result of a ‘qualifying event.’” Fama v. Design Assistance Corp., 520 F. App’x

 119, 121 (3d Cir. 2013) (citing 29 U.S.C. § 1161). An employer must notify the administrator of

 the group health-care plan of a qualifying event within thirty days of that event’s occurrence. 29

 U.S.C. § 1166(a)(2). Within fourteen days thereafter, the administrator then must inform the

 covered     employee       of   the    qualifying      event,    and    thus    the    option     for    continued

 coverage. Id. §§ 1166(a)(4) & (c). Accordingly, when an employer also is a plan administrator,

 the employer must provide the requisite notice to the employee within forty-four days of the

 qualifying event. 29 C.F.R. § 2590–606.4; Fama, 520 F. App’x at 121. A “qualifying event,” as

 defined by COBRA, is a specifically enumerated event “which, but for the continuation coverage

 required under [COBRA], would result in the loss of coverage of a qualified beneficiary.” 29

 U.S.C. § 1163. One such qualifying event is the termination of the covered employee from his or

 her employment. Id. § 1163(2); Fama, 520 F. App’x at 121. If an administrator fails to furnish

 the requisite COBRA notification, ERISA allows for a statutory penalty of up to $100 a day.

 Fama, 520 F. App’x at 122 (citing 29 U.S.C. § 1132(c)(1)). “Whether the district court awards

 plaintiffs any monetary damages is a matter of discretion.” Gillis v. Hoechst Celanese Corp., 4

 F.3d 1137, 1148 (3d Cir. 1993).

         Again, Plaintiffs have not alleged in the first instance that the plan at issue was subject to

 COBRA’s requirements. And again, the Court is left to determine the particulars of Plaintiffs’

 claim—specifically how each defendant is liable. 11 Before even reaching the issue of joint or alter-


 11
          There is also a potential issue regarding Williams’s standing to bring this claim. Unlike Gerber—who alleges
 that he was deprived of the opportunity to continue receiving benefits through his existing employer-based plan and
 “forced to purchase more expensive insurance which offers less coverage for certain period of time” (Am. Compl. ¶¶
 70–71)—Williams does not allege any concrete injury stemming from the lack of COBRA notice beyond alleging, in

                                                         14
Case 2:19-cv-12717-ES-CLW Document 31 Filed 08/16/21 Page 15 of 18 PageID: 315




 ego liability, there are no allegations identifying the administrator of the plan. Thus, it is unclear

 whether Defendants failed as employers to provide notice to the plan administrator, and/or if they

 failed as administrators to furnish the notice to the employee. Piscopo v. Pub. Serv. Elec. & Gas

 Co., 650 F. App’x 106, 110 (3d Cir. 2016) (explaining what the term “administrator” means and

 agreeing with the district court’s determination that plaintiff failed to allege any facts

 demonstrating that his employer was the plan administrator). This distinction is important because

 it seems that claims for the statutory damages Plaintiffs seek are proper only against the plan

 administrator. 12 Id.

          Even if the claim was properly stated, on the current record, the Court would not be inclined

 to exercise its discretion to award statutory damages. “Appropriate factors to be considered in

 making these decisions include ‘bad faith or intentional conduct on the part of the administrator,

 the length of the delay, the number of requests made and documents withheld, and the existence

 of any prejudice to the participant or beneficiary.’” Romero v. SmithKline Beecham, 309 F.3d 113,

 120 (3d Cir. 2002) (quoting Devlin v. Empire Blue Cross & Blue Shield, 274 F.3d 76, 90 (2d Cir.

 2001)). Plaintiffs acknowledge that the decision whether to award damages is a discretionary one,

 but do not elaborate on the factors the Court can consider. (Mov. Br. at 3–4). 13 Plaintiffs simply

 state that they should be awarded statutory damages “[b]ecause of the bad faith evident here.” (Id.



 a conclusory fashion, non-descript “financial harm” and “emotional distress” (id. ¶¶ 82–83). See TransUnion LLC v.
 Ramirez, 141 S.Ct. 2190 (2021) (“Congress’s creation of a statutory prohibition or obligation and a cause of action
 does not relieve courts of their responsibility to independently decide whether a plaintiff has suffered a concrete harm
 under Article III.”).
 12
         In their moving brief, Plaintiffs claim that they are entitled to per diem damages pursuant to § 1332(c)(7).
 (Mov. Br. at 3). But it seems that per diem damages for COBRA violations are addressed in § 1332(c)(1). Regardless,
 both provisions seem to provide for causes of action against administrators only.
 13
            The Court acknowledges that it limited Plaintiffs to a seven-page brief, and that this issue could have been
 explored in more detail in a longer brief. Although, no request was made for additional pages, and Plaintiffs filed
 their initial motion for default judgment without any accompanying brief in support. (D.E. No. 21). In any event, any
 discussion in the brief could not have cured what appears to be a pleading deficiency.

                                                           15
Case 2:19-cv-12717-ES-CLW Document 31 Filed 08/16/21 Page 16 of 18 PageID: 316




 at 4). While there are perhaps allegations about Defendants’ bad faith in terms of withholding

 certain monies for improper purposes, it is not clear what allegations support an inference of bad

 faith in connection with any failure to send COBRA notices after Plaintiffs’ separations.

                v.        Count III: Fraudulent Filing of Tax Information Returns

        In Count III, Plaintiffs bring a claim under 26 U.S.C. § 7434 which provides that “[i]f any

 person willfully files a fraudulent information return with respect to payments purported to be

 made to any other person, such other person may bring a civil action for damages against the

 person so filing such return.” Plaintiffs allege that Defendants “filed a fraudulent information

 return (within the meaning of 26 U.S.C. § 6724(d)(1)(A)) in connection with payroll taxes

 associated with Plaintiff.” (Am. Compl. ¶ 86). Section 6724(d)(1)(A) defines “information return”

 to mean any statement of the amount of payments to another person required by various sections

 of the Internal Revenue Code.

        Plaintiffs allege that, in 2018, they believed that Defendants—again, alleged as a group—

 were making state and federal tax withholdings from Plaintiffs’ pay, and yet Plaintiffs ultimately

 learned that Defendants never actually paid some of the withheld monies to the state and federal

 authorities. (Am. Compl. ¶¶ 62–64). Plaintiffs further allege that Gerber contacted the IRS about

 his concerns in December 2018, and he was told that his employer had until February 15, 2019, to

 pay. (Id. ¶ 65). However, Plaintiffs allege, upon information and belief, that Defendants have not

 paid the taxing authorities and instead pocketed the funds that were withheld for taxes. (Id. ¶ 66).

        These allegations do not fit within the ambit of § 7434. For starters, Plaintiffs do not

 adequately allege that Defendants indeed filed an “information return,” as that term is defined.

 Rather, Plaintiffs state in a conclusory fashion that Defendants filed an information return “within

 the meaning of” § 6724(d)(1)(A). Nor are there any allegations that any such information return



                                                 16
Case 2:19-cv-12717-ES-CLW Document 31 Filed 08/16/21 Page 17 of 18 PageID: 317




 was fraudulent. Plaintiffs’ allegations, at best, suggest that Defendants misrepresented to Plaintiffs

 that they were withholding money from their paychecks for tax purposes. But the fact that

 Defendants may have misrepresented the purpose of certain withholdings to Plaintiffs does not

 necessarily mean that the same or similar misrepresentations were made in any information return.

 Moreover, § 7434 specifies that the information return must be fraudulent “with respect to

 payments purported to be made to any other person.” And there are no allegations in the Amended

 Complaint as to what Defendants misrepresented about payments made to Plaintiffs in an

 information return. See Sirin v. Portx, Inc., No. 20-7853, 2020 WL 6194018, at *7 (D.N.J. Oct.

 22, 2020) (“The Complaint does not allege that the returns filed misrepresented the amount of

 payments made to Plaintiffs. As such, it fails to plead a sufficient claim for violation of 29 U.S.C.

 § 7434(a), and Count V will accordingly be dismissed.”).

          In sum, the Court finds that all of Plaintiffs’ federal claims are insufficiently pled and will

 not enter default judgment on those claims. 14 In light of the foregoing and the Court’s analysis of

 its jurisdiction over the state law claims, the Court will give Plaintiffs two options for proceeding:

                   (1) Option 1: Plaintiffs may seek to amend their complaint by filing a
                       motion to amend with a proposed second amended complaint for the
                       Court’s review. The Court will review the proposed second amended
                       complaint to ensure that amendment is not futile. If the second amended
                       complaint remains deficient, the Court will not permit amendment, and
                       Plaintiffs’ claims may be dismissed and/or this matter may be closed. If
                       the Court allows the amendment, Plaintiffs will be required to begin
                       again the process for seeking default judgment, beginning with serving
                       the second amended complaint on Defendants. Should Defendants
                       again default, Plaintiffs may move for entry of a default judgment on
                       the second amended complaint.


 14
           The remaining factors as to propriety of default judgment—the prejudice suffered by the party seeking
 default, and the culpability of the party subject to default—do not require extended discussion here. As to prejudice,
 Plaintiffs are impaired from pursuing their claims and recovering any amounts owed. As to culpability, the Court’s
 review of this factor is somewhat hampered by the lack of adversarial presentation on the issue. On the current record,
 however, Defendants have been served, and the record shows no good excuse for their failure to respond. And as to
 damages, in light of the Court’s findings with respect to the insufficiency of Plaintiffs’ claims, the Court does not
 assess Plaintiffs’ claimed damages.

                                                          17
Case 2:19-cv-12717-ES-CLW Document 31 Filed 08/16/21 Page 18 of 18 PageID: 318




               (2) Option 2: Plaintiffs may opt to abandon their federal claims and request
                   a remand to state court of the remaining state-law claims.

 IV.    CONCLUSION

        For the foregoing reasons, the Court DENIES Plaintiffs’ motion for default judgment,

 and Plaintiff shall make a submission electing for either Option 1 or Option 2. An appropriate

 Order accompanies this Opinion.



 Date: August 16, 2021


                                                            s/Esther Salas
                                                            Esther Salas, U.S.D.J.




                                                18
